Citation Nr: 0503001	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  94-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a low back disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for post-concussion syndrome with headaches.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1994 and August 1995 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran an increased 
rating of 40 percent for his low back disability, denied an 
increased rating for post-concussion syndrome, and denied a 
total disability rating based on individual unemployability.  
The veteran subsequently perfected this issues for review 
before the Board.  In November 1996, he testified before the 
undersigned Veterans Law Judge in Washington, D.C.

These issues were initially presented to the Board in January 
1997 and again in June 2003, at which times they were 
remanded to the RO for additional development.  They have now 
been returned to the Board.  

The issues of entitlement to a separate rating for depressive 
disorder secondary to post-concussion syndrome and a total 
disability rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's lumbosacral strain is characterized by 
chronic pain, some diminished sensation, and limitation of 
motion, but does not otherwise prevent all movement of the 
spine.  

3.  The veteran has frequent and severe headaches secondary 
to his post-concussion syndrome; multi-infarct dementia has 
not been diagnosed.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the veteran's lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-43 (2004).

2.  The criteria for a disability  rating in excess of 10 
percent for the veteran's headaches secondary to post-
concussion syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8045 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1994 and 
September 1995 Statements of the Case, the various 
Supplemental Statements of the Case, and July 2001 and June 
2002 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in West Haven, CT, and these records were obtained.  
Private medical records have been obtained from J.J.B., D.C., 
H.B.A., M.D., and K.C.S., M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 1994 and August 
1995, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in September 
2004, in light of the additional development performed 
subsequent to August 1995.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Increased rating - Low back disability

The veteran seeks a disability rating in excess of 40 percent 
for his low back disability.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran currently has a 40 percent rating for his chronic 
lumbosacral strain.  The diagnostic criteria for the 
evaluation of spinal disabilities were recently modified.  
See 68 Fed. Reg. 51454-58 (August 27, 2003)(to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

The September 2004 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his lumbosacral strain.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Subsequent to the regulatory changes, lumbosacral strain is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

The veteran underwent VA orthopedic examination of his 
lumbosacral spine in June 1995.  He reported a history of a 
back injury during military service, when he fell out of a 
fourth-story window.  Thereafter, he has experienced chronic 
pain of the low back.  On physical examination, the veteran 
had a moderately antalgic gait.  His lumbosacral spine was 
very flat in appearance, with a loss of the normal lordosis.  
Paraspinal muscle spasm was present bilaterally.  He had 
forward flexion to 40º, extension to 5º, lateral bending 10º 
bilaterally, and rotation 10º bilaterally.  Deep tendon 
reflexes were absent on the left but were 0-1+ on the right.  
Sensation was also diminished on the left.  

He was next examined in June 1999.  He continued to report 
chronic low back pain radiating into his lower extremities.  
On physical examination he had an antalgic gait, with 
tenderness of the low back.  Forward flexion was to 50º 
without pain, and to 70º, with pain.  Lateral bending was to 
18º bilaterally, with pain.  Straight leg raising tests were 
positive bilaterally.  Motor strength tests revealed no focal 
weakness of the lower extremities.  Deep tendon reflexes were 
absent on the left and 2+ on the right knee and 1+ on the 
right ankle.  Pin prick sensation was also decreased on the 
right.  An EMG study was negative for evidence of lumbar 
radiculopathy, and a CT scan revealed visualized discs which 
were normal in appearance, without evidence of herniation.  
Nerve roots were within normal limits, and degenerative 
changes were minimal.  No evidence of spinal stenosis was 
present.  

Another VA orthopedic examination was afforded the veteran in 
July 2003.  He again reported ongoing chronic low back pain 
which prevented him from sitting or standing for any extended 
length of time.  On objective examination, his gait was 
mildly altered.  Sensation was slightly diminished on the 
left, and deep tendon reflexes were present bilaterally.  No 
loss of strength was observed in either lower extremity.  The 
veteran had forward flexion to 90º, with pain after 45º, 
extension to 30º, right lateral bending to 20º, left lateral 
bending to 26º, right lateral rotation to 23º, and left 
lateral rotation to 20º.  The examiner stated that the 
veteran would "most likely" be able to perform work not 
requiring extended sitting or standing.  A July 2003 CT scan 
of the veteran's lumbosacral spine was essentially negative.  
No evidence was observed of spinal stenosis, disc herniation, 
or other impairment of the vertebral bodies.  

The veteran has also sought private medical care for his low 
back disability.  Private treatment records from 2001 reveal 
tenderness of the musculature of the lumbosacral spine with 
resulting limitation of motion.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating  in excess of 40 percent for the veteran's lumbosacral 
strain.  As is noted above, a 40 percent rating is the 
maximum schedular rating available under the prior version of 
the diagnostic criteria for lumbosacral strain.  Under the 
revised criteria for such disabilities, unfavorable ankylosis 
of the entire thoracolumbar spine is required in order for a 
50 percent rating to be awarded, and such disability has not 
been demonstrated in the present case.  At all times of 
record, the veteran has had at least some motion of all parts 
of the spine; hence, unfavorable ankylosis, or the functional 
equivalent thereof, of the thoracolumbar spine has not been 
demonstrated.  Additionally, no medical examiner of record, 
either private or VA, has suggested the veteran's low back 
impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  Also, an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted 
where the veteran is already receiving the maximum available 
rating for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  The most recent VA examination report, dated in July 
2003, indicates the veteran would still be able to work in 
jobs not requiring extended sitting or standing.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's lumbosacral 
strain.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Post-concussion syndrome

The veteran seeks a disability rating in excess of 10 percent 
for his post-concussion syndrome, with headaches.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post-concussion syndrome is currently rated as 
10 percent disabling under Diagnostic Code 8045, for brain 
disease due to trauma.  Under this Code, purely neurologic 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2004).  

According to the veteran's medical history, he sustained an 
injury to the head after falling out of a window.  
Subsequently, he has consistently reported frequent and 
severe headaches, according to his VA and private medical 
treatment records.  On his most recent VA examination of July 
2003, these headaches were characterized as mild by the VA 
examiner.  

In reviewing the evidence as a whole, the Board finds the 
preponderance of the evidence to be against an increased 
rating in excess of 10 percent for the veteran's headaches 
due to post-concussion syndrome.  While he has repeatedly 
complained of such subjective symptoms as headaches, he has 
already been granted a 10 percent disability rating, the 
maximum schedular rating under Diagnostic Code 8045 for such 
subjective complaints.  The medical evidence does not reveal 
a diagnosis of multi-infarct dementia due to brain trauma, 
for which the veteran would be eligible for a disability 
rating in excess of 10 percent under Diagnostic Code 9304.  
Accordingly, the veteran is not entitled to an evaluation in 
excess of 10 percent for his post-concussion syndrome, with 
headaches.  38 C.F.R. § 4.124, Diagnostic Code 8045 (2004).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic headaches have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  The Board notes that while the veteran 
has been found unemployable, this determination was based on 
multiple medical problems, and not just his headaches.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an initial rating in excess of 10 percent is 
not warranted for the veteran's headaches secondary to post-
concussion syndrome.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's lumbosacral strain is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's post-concussion syndrome with headaches is 
denied.  


REMAND

As was noted above, the veteran has claimed an increased 
rating for his post-concussion syndrome, chiefly 
characterized by headaches.  However, according to an April 
2004 VA examination report, post-concussion syndrome "is a 
factor in [the veteran's] depressive disorder."  In certain 
circumstances, a separate award of service connection may be 
made for disability characterized by compensable 
symptomatology distinct and separate from that of other 
service-connected disabilities.  See 38 C.F.R. § 3.310 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Therefore, based on the medical evidence of record, 
the Board finds that a separate rating is warranted for the 
veteran's depressive disorder as secondary to his post-
concussion syndrome.  However, because the RO has not yet 
assigned a disability rating for this disorder, it would be 
prejudicial of the Board to do so at the present time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran has also perfected an appeal of the denial of a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other issues being remanded by the Board, it will be held in 
abeyance until those other issues are resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, these issues are REMANDED 
for the following additional development:  

The RO should review the evidence of 
record and assign the veteran a separate 
disability rating for his depressive 
disorder, as secondary to post-concussion 
syndrome.  The veteran need not be re-
examined unless the RO determines another 
VA examination is required.  If any 
additional evidence needs to be obtained 
or other development performed, such 
should be accomplished prior to any 
rating action by the RO.  After assigning 
the veteran a separate disability rating 
for his depressive disorder, the RO 
should reconsider his pending claim for a 
total disability rating based on 
individual unemployability.  Thereafter, 
the veteran and his representative should 
be afforded a Supplemental Statement of 
the Case regarding these issues, and 
given the opportunity to respond thereto.  
These claims should then be returned to 
the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


